Exhibit 10.35

 

THIRD AMENDMENT TO STOCKHOLDERS’ AGREEMENT

 

THIS THIRD AMENDMENT TO STOCKHOLDERS’ AGREEMENT (this “Amendment”) is made as of
the 18th day of November, 2004, by and among KOPPERS INC., a Pennsylvania
corporation (“Koppers”), KI HOLDINGS INC., a Pennsylvania corporation
(“Holdings”), SARATOGA PARTNERS III, L.P., a Delaware limited partnership
(“Saratoga”) and the Representatives of the Management Investors (as defined in
the Stockholders’ Agreement).

 

RECITALS:

 

WHEREAS, Koppers, Saratoga and certain Management Investors (as defined in the
Stockholders’ Agreement) are parties to a Stockholders’ Agreement dated December
1, 1997 (as amended or restated from time to time the “Stockholders’
Agreement”); and

 

WHEREAS, substantially simultaneously with the execution of this Amendment,
Koppers has entered into a merger transaction which has resulted in Koppers
becoming a wholly-owned subsidiary of Holdings; and

 

WHEREAS, Koppers, Saratoga and the Representatives of the Management Investors
desire to amend the Stockholders’ Agreement to, among other things, provide that
Holdings will become and be a party to the Stockholders’ Agreement; and

 

WHEREAS, the Stockholders’ Agreement may be amended by a written instrument
signed by Saratoga, the Representatives of the Management Investors, Koppers,
and any stockholder holding at least 5% of the outstanding Voting Shares (as
defined in the Stockholders’ Agreement); and

 

WHEREAS, there is no stockholder who holds at least 5% of the outstanding Voting
Shares.

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated by reference herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1. The recitals set forth above are incorporated into and made a part of this
Amendment.

 

2. Capitalized terms used in this Amendment and not otherwise defined shall have
the same meanings ascribed to those terms in the Stockholders’ Agreement, as may
be amended hereby.

 



--------------------------------------------------------------------------------

3. From and after the date hereof, every reference in the Stockholders’
Agreement to the “Company” shall be and be deemed to be a reference to “KI
Holdings Inc.,” except for the references referred to in Section 7 of this
Amendment.

 

4. From and after the date hereof, Holdings shall become and be a party to, and
be bound by the terms and conditions of, the Stockholders’ Agreement.

 

5. For avoidance of doubt, notwithstanding the introduction to the Stockholders’
Agreement, Holdings is not a Stockholder (as defined in the Stockholders’
Agreement).

 

6. From and after the date hereof, Koppers shall not have any obligations under
the Stockholders’ Agreement.

 

7. From and after the date hereof, the reference to the “Company’s Pension Plan
for Salaried Employees” found in Section 11.1 of the Stockholders’ Agreement
shall be and be deemed to be a reference to “the Pension Plan for Salaried
Employees of Koppers Inc.” and the reference to “the Company” found in Section
11.1 of the Stockholders’ Agreement shall be and be deemed to be a reference to
“Koppers Inc.”

 

8. Koppers, Saratoga, Holdings and the Representatives of the Management
Investors hereby ratify and confirm the Stockholders’ Agreement, as amended by
this Amendment, in all respects.

 

9. This Amendment may be executed in counterparts, as may be deemed necessary
and convenient by the parties hereto, each of which counterpart, when so
executed and delivered, shall be deemed an original, but all of such
counterparts shall constitute but one and the same instrument.

 

10. This Amendment shall be construed in accordance with and governed by the
laws of the Commonwealth of Pennsylvania.

 

[Signature Page to Follow]

 



--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as of the day and year first above written.

 

KOPPERS INC.

a Pennsylvania corporation

By:

  /s/    BRIAN H. MCCURRIE        

Title:

  VP & CFO

Print Name:

  Brian H. McCurrie

KI HOLDINGS INC.,

a Pennsylvania corporation

By:

  /s/    STEVEN R. LACY        

Title:

  SVP

Print Name:

  Steven R. Lacy

SARATOGA PARTNERS III, L.P.,

a Delaware limited partnership

By:

  /s/    CHRISTIAN L. OHERBECK        

Title:

   

Print Name:

  Christian L. Oherbeck REPRESENTATIVES OF THE MANAGEMENT INVESTORS
/s/    WALTER W. TURNER         Walter W. Turner /s/    RANDALL D.
COLLINS         Randall D. Collins

 

[Signature Page to Third Amendment To Stockholders’ Agreement]

 